PER CURIAM.
After the trial court rendered judgment against R & M Industries, Inc., Robert Guil-bault and Michael Guilbault, only the two individuals appealed. The court of appeal reversed the judgment, La.App., 416 So.2d 166, as to the two individuals, but recast the judgment of the trial court so as to render judgment against R & M Industries, Inc. and R.P. Guilbault Co., Inc. R.P. Guilbault Co., Inc. was never made a party to the suit and was never served with a citation.
Due process requires that a judgment cannot be rendered against a party until that party has been joined in the suit and has been served with process. The judgment of the court of appeal therefore erroneously casts R.P. Guilbault Co., Inc. in judgment.
For these reasons, the judgment of the court of appeal is amended to delete the name of R.P. Guilbault Co., Inc. from the judgment.' Otherwise, the application for certiorari is denied.
CALOGERO and DENNIS, JJ., would grant the writ.
BLANCHE, J., is of the opinion that the writ should be denied or the result is correct.